Citation Nr: 1418150	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-45 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, F.B.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Veteran testified during a Board hearing before the undersigned in March 2012.  A copy of the hearing transcript (Transcript) has been associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran has claimed entitlement to service connection for a respiratory disorder.  Specifically, he contends that woolen blankets used during basic training caused an upper respiratory infection.  He testified that he was in the hospital for a week following his first episode.  He maintained that he had several more such episodes, and that when he separated, he continued to have respiratory problems.  He testified that he reported to the emergency room approximately four times per year with similar symptoms.  See Transcript, p. 3.

The United States Court of Appeals for Veterans Claims (Court) held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran's service treatment reports document treatment for an upper respiratory infection, to include pneumonia, on at least two occasions (April 1980 and July 1981).  A private medical report, dated April 19, 2012, diagnosed the Veteran with probable asthma, and allergic rhinitis and recurrent sinusitis, among other ailments.  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  On remand, the Board directs the RO/AMC to provide a VA examination in the appropriate specialty so as to determine whether the Veteran's carries a current diagnosis of any pulmonary/respiratory condition, and if so, whether such disorder is related to his period of active service.  The examiner must provide a complete rationale in support of any opinion, referencing all relevant medical principles and the fact pattern of this case.

Further, the Board notes that the Veteran testified to the receipt of private medical treatment for a respiratory disorder, however it does not appear that all such providers have been associated with the claim file.  On remand, the RO/AMC must send medical release forms (VA Form 21-4142) to the Veteran, and request that he complete a release form for any private provider who provided treatment applicable to this issue at hand, authorizing VA to request his records for treatment.

Finally, following a review of the claims file and the Virtual VA electronic records system, the most recent VA outpatient treatment record is dated in August 2010.  In cases such as these, VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate his claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).  Therefore, on remand, the RO/AMC should associate with the claims file all existing records of VA treatment, from any appropriate VA facility, from August 2010 to the present. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain and associate with the Veteran's claims file any outstanding VA outpatient treatment records dated from August 2010 to the present from any appropriate facility.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file, and the Veteran notified of the efforts that were made to obtain such records.  

2.  The RO/AMC must send medical release forms (VA Form 21-4142) to the Veteran, and request that he complete a release form for any private provider who provided treatment to the Veteran applicable to this case, authorizing VA to request his records for treatment.

3.  Following adequate notice, the RO/AMC shall schedule a VA pulmonary examination to assess the severity and etiology of any currently-diagnosed respiratory disorder.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically review, note, and discuss the Veteran's statements in support of his claim, his service treatment reports, the April 2012 private medical report, and the Veteran's March 2012 Board hearing testimony.   In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following question:

Whether it is at least as likely as not that any current respiratory disorder is etiologically-related to the Veteran's period of active duty service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale for the requested opinion, accompanied by supporting medical data and analysis, shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above actions, and any other indicated development, the Veteran's claim must be re-adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



